Citation Nr: 1339518	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-48 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to service-connected residuals, left knee injury, post-operative (referred to hereinafter as "service-connected left knee disability").

2. Entitlement to service connection for a neck disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was previously before the Board in May 2011, at which time the Board remanded the issues on appeal for additional development.  Review of the Veteran's claims file in addition to his Virtual VA "eFolder" reveals that the additional development directed has not been completed.  The appeal thus once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded for a second time.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

In its May 2011 remand, the Board directed the RO to schedule an exam to facilitate in providing an adequate statement of reasons and bases with respect to the Veteran's claimed back and neck conditions.  The claims file was to be reviewed by the examiner.  Then, after obtaining a full history of the condition from the Veteran regarding his symptomatology, the examiner was to perform all tests, studies, or evaluations deemed necessary.  Finally, the examiner was to opine as to whether or not the claimed disabilities were incurred during, aggravated by, or otherwise related to the Veteran's service, or whether they were caused by or aggravated by his service-connected left knee disability. 

The Veteran underwent a VA examination in June 2011.  The examiner indicated that the claims file was reviewed, he took a medical history from the Veteran, and an examination was performed.  Although the remand directive requesting medical opinions was listed in the examination documentation, the examiner noted that that no opinion was requested.  To the extent that opinions were offered, they simply recounted what the Veteran believed.  In essence, there was no medical determination from the examiner as to whether or not the Veteran's back and neck conditions were related to service or his left knee disability.  As such, the medical examination is inadequate as it does not provide the medical opinion requested. 

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board's May 2011 remand directives have not been followed completely.  They indeed have not been followed even substantially.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Another remand therefore is necessary.

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing proper authorization as needed, pertinent records newly identified by him during the course of this remand.

2. After completion of the above development, procure an addendum opinion from an appropriate examiner to review the June 2011 VA examination and provide an adequate medical opinion.  The claims file shall be made available to and reviewed by the examiner.  For any and each back disability and/or neck diagnosed, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (i) was incurred during, was aggravated by, or otherwise is related to the Veteran's service, to include his November 1985 motorcycle accident and his duties as a yeoman, or (ii) is caused by or aggravated by his service-connected left knee disability.  In doing so, specific comment shall be made regarding the medical and lay evidence of record, including the Veteran's assertions regarding the continuity of his symptomatology.  

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If you cannot provide an opinion without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3.  Undertake any additional development deemed necessary after the medical opinion requested above is completed.  If the examiner determines that a new physical examination is necessary in order to offer an opinion, please arrange for such an examination.

4. Finally, readjudicate the Veteran's entitlement to service connection for a back disability and for a neck disability.  If either of these benefits is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


